        Case 2:20-cv-05857-MMB Document 48 Filed 01/27/21 Page 1 of 25




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

       KEITH FETSURKA;                            :      Civil Rights Complaint
       TIMOTHY SIECK;                             :      42 U.S.C. § 1983
       NICOLAS DEFINA;                            :
       ANDREW SCOTT; and,                         :
       FIREARMS POLICY                            :
       COALITION, INC.,                           :
                      Plaintiffs                  :
                                                  :
              v.                                  :      Case No. – 2:20-cv-05857
                                                  :
       DANIELLE OUTLAW,                           :
        Philadelphia Police Commissioner;         :
       CITY OF PHILADELPHIA,                      :
       PENNSYLVANIA; and,                         :
       COL. ROBERT EVANCHICK,                     :
        Commissioner of Pennsylvania              :
        State Police,                             :
                           Defendants             :

     PLAINTIFFS’ RESPONSE TO DEFENDANT ROBERT EVANCHICK’S
                       MOTION TO DISMISS

       COME NOW Plaintiffs Keith Fetsurka, Timothy Sieck, Nicolas Defina, and

Andrew Scott (“Individual Plaintiffs”), and Firearms Policy Coalition, Inc. (“FPC”), who

hereby respectfully submit by and through counsel this response to the Motion to Dismiss

(“MTD”) the First Amended Complaint (“FAC”) filed by Defendant Robert Evanchick.

                                    INTRODUCTION

       Defendant Robert Evanchick, who is sued in his official capacity as Commissioner

of the Pennsylvania State Police (hereinafter “Commissioner”), moves to dismiss the FAC

on the grounds that: Plaintiffs have failed to plead a justiciable claim; even if the claim is

justiciable, this Court should abstain from deciding the merits because Plaintiffs have
        Case 2:20-cv-05857-MMB Document 48 Filed 01/27/21 Page 2 of 25




viable state law remedies; Plaintiffs fail to state a claim for relief under the Second

Amendment based on Third Circuit precedent; and their requested remedy is overbroad.

       The undisputed facts and allegations in the FAC establish that the challenged

conduct of Defendant Commissioner has violated and presents a credible threat of

continuing to violate the Second Amendment, that a live case and controversy exists over

which this Court and this Court alone holds the power to grant meaningful, effective, and

necessary relief, and that all Plaintiffs have a strong personal stake in the outcome of this

action seeking such relief. The MTD must be denied.

                    UNDISPUTED FACTS AND ALLEGATIONS

       In his MTD, Defendant Commissioner, like City Defendants, either expressly

concedes or does not dispute any of the following essential facts and allegations:

       Throughout American history, arms carrying was a right as to all peaceable citizens.

Sometimes, it was even a duty. See e.g., David B. Kopel & Joseph G.S. Greenlee, The

Second Amendment Rights of Young Adults, 43 S. Ill. U. L.J. 495, 573–577, 587 (2019)

(listing statutes requiring arms carrying by members of the general public to travel, work

in the fields, work on roads and bridges, attend church, and attend court). Historically,

under the Constitution’s relevant history and tradition, only dangerous persons have

historically been acceptably deprived of the right to bear arms. Peaceable, law-abiding

persons have always been free to carry arms for self-defense and lawful purposes. See

generally, Joseph G.S. Greenlee, The Historical Justification for Prohibiting Dangerous

Persons from Possessing Arms, 20 WYO. L. REV. 249 (2020). (FAC ¶¶ 212-213.)



                                             2
        Case 2:20-cv-05857-MMB Document 48 Filed 01/27/21 Page 3 of 25




       The tradition of disarming violent and dangerous persons was practiced from

medieval England through mid-20th century America, but there is no tradition of disarming

nonviolent people like Plaintiffs Fetsurka, Sieck, Defina, and Scott and those similarly

situated. No laws requiring government permission for American citizens to carry a firearm

existed before the twentieth century—including at the time of the ratification of the Second

Amendment in 1791. What laws did exist were indisputably unconstitutional, as they were

the product of racist views long since abandoned as antithetical to the core purposes of the

rights guaranteed all citizens under the Constitution. (FAC ¶¶ 214-215.)

       Nevertheless, no ordinary citizen, including Individual Plaintiffs and the members

and supporters of FPC, may lawfully carry on his or her person or in a motor vehicle in the

City of Philadelphia a loaded firearm without a license to carry a firearm (LTCF), as the

laws of the Commonwealth and those of City expressly prohibit such activity on pain of

criminal sanction, whether the firearm is concealed or unconcealed. 18 Pa.C.S. §§ 6106(a),

6108, 6109; Phila. Code §§ 10-818, 10-833, Philadelphia Police Department (“PDD”),

Directive 5.27. (FAC ¶¶ 2-7, 35-45, 57, 66, 238-240, 245.) Violation of these laws will

also result in the lifetime forfeiture of the offender’s Second Amendment rights. (Id. ¶¶ 46,

245.) Both Defendant Commissioner and City Defendants are and have been actively

enforcing these laws and related regulations, customs, and policies at all operative times

relevant to the FAC. (Id. ¶¶ 27-28, 30, 56, 58-65, 237, 241, 259, 269-271.) And Defendant

Commissioner specifically has enforced and continues to actively enforce the prohibitions

on unlicensed carry of firearms within the City of Philadelphia pursuant to 18 Pa.C.S. §§

6106(a), 6108, and 6109. (FAC ¶¶ 3-6, 30, 44-45, 237-240, 269-270.)

                                             3
        Case 2:20-cv-05857-MMB Document 48 Filed 01/27/21 Page 4 of 25




       Individual Plaintiffs are ordinary, law-abiding citizens who are not disqualified from

exercising their rights under the Second Amendment (FAC ¶¶ 132, 134, 153, 188, 254) and

who meet all the eligibility requirements for a LTCF (id. ¶¶ 133, 154-155, 188-190, 256).

They and the similarly situated members and supporters of FPC who desire to lawfully

carry a firearm for self-defense and other lawful purposes reasonably fear that Defendants

will enforce against all such individuals their laws and related enforcement policies,

practices, and customs should they attempt to carry a firearm in violation of any of the

same. (Id. ¶¶ 135, 157-158, 163, 172-173, 176, 192-193, 198, 249, 255, 257, 267-268.)

Individual Plaintiffs and the similarly situated members and supporters of FPC represent

all other similarly situated individuals in Philadelphia County. (Id. ¶ 247.)1

       The Gun Permit Unit (“GPU”) run by Defendants Outlaw and City of Philadelphia

(collectively “City Defendants”) functions to ensure compliance with the mandates of the

Commonwealth’s statutory scheme that Defendant Commissioner enforces, as well as local

laws, policies, and practices of City Defendants designed to implement and enforce the

Commonwealth’s statutory scheme in Philadelphia. (FAC ¶¶ 27, 62-65, 241, 259.)

       Consequently, the GPU is and has been the only means of access for obtaining a

LTCF in the entire County of Philadelphia, including for the more than 1.5 million

residents in the City of Philadelphia, and thus the only means of complying with the



1
        See e.g., FAC 247, where Plaintiffs allege (without contest from Defendants): “As
to all claims made in a representative capacity, there are common questions of law and fact
that substantially affect the rights, duties, and liabilities of many similarly situated
Pennsylvania and Philadelphia residents and visitors who knowingly or unknowingly are
subject to the Defendants’ laws, regulations, policies, and enforcement practices at issue.”
                                              4
        Case 2:20-cv-05857-MMB Document 48 Filed 01/27/21 Page 5 of 25




Commonwealth’s statutory scheme. (FAC ¶¶ 50, 54-55.) Historically, and for many

months if not years before City Defendants instituted new LTCF application procedures at

the GPU on December 7, 2020—only after being sued in this case—City Defendants had

woefully understaffed and underfunded the GPU’s operations, regularly imposed

needlessly complicated and burdensome requirements on applicants, and even completely

shut down all operations at the GPU for extensive periods of time, leaving the public with

little or no access to its essential services—not just in comparison to the general demand

for these services but in stark contrast to other, less essential services that City Defendants

readily provide the public. (FAC ¶¶ 10-11, 68-70, 74, 77-80, 85-87, 91, 93, 95, 98, 100-

109, 111-127, 129-130.)

       The systemic failures and limitations prevailing within the GPU throughout this

period—until the reopening and institution of new procedures on December 7, 2020 after

this action was filed—were widely known and substantiated with documented accounts of

members of the public, who reported having made numerous attempts to reach the GPU

only for the phone line to go unanswered and for any appointments offered to be scheduled

six months or more, even as long as an entire year, into the future. (FAC ¶¶ 103-107.)

       City Defendants’ persistent understaffing and underfunding of the GPU, imposition

of unnecessarily onerous conditions, and shutdowns leading to the backlogs, major delays,

and interruptions in service over this period directly impacted Individual Plaintiffs, FPC’s

similarly situated members and supporters, and all similarly situated individuals, as they

and all such individuals were entirely precluded or severely constrained in their ability to



                                              5
        Case 2:20-cv-05857-MMB Document 48 Filed 01/27/21 Page 6 of 25




apply for and obtain within any reasonable period of time the LTCF necessary to lawfully

exercise their Second Amendment rights in Philadelphia. (FAC ¶¶ 261-267, 274-275.)

       But for the Commonwealth’s statutory scheme that Defendant Commissioner

enforces and the local laws, policies, and practices of City Defendants designed to

implement and enforce the same throughout the County of Philadelphia, Individual

Plaintiffs and the similarly situated individuals they represent would have carried a loaded

firearm on their person and/or in their motor vehicles, in public, for lawful purposes

including self-defense, as they are entitled to do under the proper construction of the

Second Amendment. (Id. ¶ 243.) These individuals were constrained from doing so

because, throughout the period that they were precluded from obtaining a LTCF, they

remained subject to a credible threat of arrest, prosecution, and/or conviction for violating

the Commonwealth’s statutory scheme for any form unlicensed carry. (Id. ¶¶ 242-244.)

       Plaintiff Fetsurka has desired to obtain a LTCF since before the GPU’s first closure

in 2020, but was unable to make the required in-person appearance during the GPU’s hours

of operation before it shut down in March 2020. (FAC ¶ 141-143.) He and all similarly

situated individuals were completely precluded from even applying during the extensive

closure which persisted for more than four consecutive months. (FAC ¶¶ 98, 100.) When

he contacted the GPU in August 2020 after learning it had finally reopened, he took the

next earliest appointment which was September of 2021. (Id. ¶ 144-147.) Two months

later, the GPU called and offered an earlier appointment on November 19, 2020, which he

accepted. (Id. ¶¶ 147-148.) Plaintiff Fetsurka waited yet another month for that

appointment only to receive another call from the GPU on November 18, cancelling it. (Id.

                                             6
        Case 2:20-cv-05857-MMB Document 48 Filed 01/27/21 Page 7 of 25




¶ 149.) He was later scheduled for December 14, 2020, though that was scrapped as well

because of the general change in procedures on December 7th. (Id. ¶¶ 150-151.)

       Plaintiff Sieck has desired to obtain a LTCF since as early as May of 2020, but was

unable to do so throughout the periods of the GPU’s closures between March 2020 and

July 2020 and November 19, 2020 and December 6, 2020, and he had no realistic

expectation of being able to obtain one given the widely known staffing shortages, delays,

and backlogs at the GPU throughout this time period, which necessarily precluded any

ordinary law-abiding citizen like him from actually being able to obtain a LTCF for many

months, if not more than a year, beyond the point of any application. (Id. ¶¶ 164-166.)

       Plaintiff Defina has been seeking an LTCF since at least April 10, 2019, when he

applied for one, in-person at the GPU, at which time he was told there “should be no

problem” with issuing one to him. (FAC ¶¶ 177-179.) However, in the intervening months

between then and December 7, 2020, he received no further communication from the GPU

about the application, and his work schedule over this period prevented him from making

yet another in-person appearance in an effort to determine the status of the application. (Id.

¶¶ 180-183.) Further, like Plaintiff Sieck and everyone else, Plaintiff Defina was absolutely

precluded from pursuing the previous application or initiating a new one during the periods

that the GPU was shut down, and he had no realistic expectation of being able to obtain

one any time in the near future given the widely known staffing shortages, delays, and

backlogs prevailing at the GPU throughout this period—particularly when the lack of any

response to his prior application indicated he had been denied. (Id. ¶¶ 184-185.)



                                              7
        Case 2:20-cv-05857-MMB Document 48 Filed 01/27/21 Page 8 of 25




       Plaintiff Scott has desired to obtain a LTCF since as early as November 2020, but

he was absolutely precluded from even applying for much less obtaining one during the

period of the GPU’s closure between November 19, 2020 and December 6, 2020, and he

had no realistic expectation of being able to obtain one during any other part of November

2020 given the widely known staffing shortages, delays, and backlogs, which necessarily

precluded any ordinary law-abiding citizen like him from actually being able to obtain a

LTCF for many months, if not more than a year, beyond the point of any application, until

the GPU reopened and instituted new procedures on December 7, 2020. (Id. ¶¶ 199-200.)

       Based on the same widely known systemic issues persisting at the GPU through

December 6, 2020, similarly situated members and supporters of FPC, as well as all other

similarly situated individuals represented herein, have been adversely and directly harmed

in the same essential manner, and FPC itself has suffered and continues to suffer losses

through the diversion of resources necessary to defending and asserting its associational

interests in protecting the rights of all these affected individuals. (FAC ¶¶ 26, 272-273.)

       The collective enforcement of Commonwealth’s law by Defendant Commissioner

and the laws, policies, and practices of City Defendants designed to implement and enforce

the same have caused Plaintiffs and those similarly situated to be categorically prohibited

from carrying a handgun in public for self-defense. While the closures and onerous delays

surrounding the acceptance and processing of LTCF applications created by the GPU’s

policies and practices were the precipitating events to this action, it is Defendant

Commissioner’s enforcement of the Commonwealth’s statutory scheme that creates the

legal backdrop forcing the interaction with and reliance upon the GPU in the first place.

                                              8
        Case 2:20-cv-05857-MMB Document 48 Filed 01/27/21 Page 9 of 25




And while it is City Defendants’ conduct that has foreclosed the realistic possibility of

obtaining the license necessary to carry within the City limits, it is Defendant

Commissioner’s active enforcement of the Commonwealth’s statutory scheme that has

erected the ultimate constitutional roadblock by generally prohibiting any unlicensed carry

outside the home. The combined effect of these actions is what has resulted in a complete

ban against the carrying of a firearm outside the home by ordinary, law-abiding citizens,

including Individual Plaintiffs, anywhere in Philadelphia, for self-defense and the other

lawful purposes for which they are entitled to do so under the Second Amendment.

                           GENERAL LEGAL STANDARDS

       Defendant Commissioner moves to dismiss the FAC for failure to state a claim

under Rule 12(b)(6) of the Federal Rules of Civil Procedure (“FRCP”) and lack of standing

under Rule 12(b)(1) of the FRCP, claiming that the FAC fails to sufficiently plead a causal

nexus between Plaintiffs’ injury and Defendant Commissioner’s law enforcement actions

or a legally cognizable injury in fact under the Second Amendment, and that Plaintiffs’

requested relief is overbroad because their injury can be redressed without the requested

relief against Defendant Commissioner.

       The legal standards for surviving a motion to dismiss under Rule 12(b)(6) are

lenient, favoring adjudication on the merits, and thus require the court “to accept as true all

allegations in the complaint and all reasonable inferences that can be drawn from them

after construing them in the light most favorable to the nonmovant.” Hartig Drug Company

Inc. v. Senju Pharmaceutical Co. Ltd., 836 F.3d 261, 268 (3d Cir. 2016). The legal

standards are the same under Rule 12(b)(1) whenever the challenge attacks the complaint

                                              9
       Case 2:20-cv-05857-MMB Document 48 Filed 01/27/21 Page 10 of 25




on its face. Petruska v. Gannon University, 462 F.3d 294, 299, n. 1 (3d Cir. 2006). When

the challenge “attacks allegations underlying the assertion of jurisdiction in the complaint,”

the court need not accept the allegations as true and may “weigh the evidence and satisfy

itself as to the existence of its power to hear the case.” Hartig Drug Company, at 268.

       Generally, “[c]onstitutional standing requires that a plaintiff adequately establish:

       (1) an injury in fact (i.e., a concrete and particularized invasion of a legally
       protected interest); (2) causation (i.e., a fairly traceable connection between
       the alleged injury in fact and the alleged conduct of the defendant); and (3)
       redressability (i.e., it is likely and not merely speculative that the plaintiff’s
       injury will be remedied by the relief plaintiff seeks in bringing suit).

Medtronic Sofamor Danek USA, Inc. v. Globus Medical, Inc., 637 F.Supp.2d 290, 297-98

(E.D. Pa. 2009.)

                                       ARGUMENT

I. Plaintiffs’ Constitutional Injury is Directly Traceable to Defendant
   Commissioner, and Can Be Directly Redressed by the Requested Relief

       The Second Amendment to the United States Constitution guarantees “the right of

the people to keep and bear Arms.” U.S. CONST., AMEND II. When the People, by

enacting that amendment, enshrined in their Nation’s fundamental charter the right to

“carry weapons in case of confrontation” for the “core lawful purpose of self-defense,”

District of Columbia v. Heller, 554 U.S. 570, 592, 630 (2008), they did not mean to leave

the freedom to exercise that right at the mercy of the very government officials whose

hands they sought to bind. No, “[t]he very enumeration of the right takes out of the hands

of government . . . the power to decide on a case-by-case basis whether the right is really

worth insisting upon.” Id.


                                              10
       Case 2:20-cv-05857-MMB Document 48 Filed 01/27/21 Page 11 of 25




       The FAC alleges a constitutional injury of this right which is equally and jointly

attributable to the actions of Defendant Commissioner and City Defendants. The

understaffing and underfunding, major delays, complete shutdowns, and overly

burdensome conditions imposed on applicants at the GPU represent only half the story.

But for the Commonwealth’s statutory scheme, and Defendant Commissioner’s active

enforcement thereof, Plaintiffs would not be required to seek permits from the GPU in the

first place. The Commonwealth’s statutory scheme expressly prohibits unlicensed carry of

firearms within Philadelphia by all ordinary, law-abiding citizens, including Plaintiffs

Fetsurka, Sieck, Defina, and Scott, and all those similarly situated, and the essential

function of the GPU is to enforce this scheme along with its own laws, policies, and

practices designed to implement the same. In the absence of any other lawful avenues to

carry a firearm in public for self-defense besides the LTCF that all such individuals must

obtain from the GPU, Defendant Commissioner’s enforcement of the Commonwealth’s

statutory scheme is a direct and proximate cause of the resulting ban on carry—the very

sort of categorical ban proscribed under the Constitution. Individual Plaintiffs and all

similarly situated individuals have already been subjected to the unconstitutional effects of

this categorical ban and they remain exposed to the same injury for so long as the statutory

scheme continues to be enforced, particularly by and through the policies and practices of

the GPU that have completely prohibited or severely limited any access to LTCFs.

       Defendant Commissioner’s active enforcement of the Commonwealth’s statutory

scheme during all operative times relevant to the FAC—Defendant Commissioner in no



                                             11
       Case 2:20-cv-05857-MMB Document 48 Filed 01/27/21 Page 12 of 25




way disputes his active and continuing enforcement throughout—is within his direct

control, and thus satisfies the necessary causation prong of constitutional standing.

       Regarding redressability, Plaintiffs have appropriately and necessarily sought relief

against both Defendant Commissioner and City Defendants in light of the clear causal

connection between the injury and Defendant Commissioner’s enforcement of the

Commonwealth’s statutory scheme. The Constitution and the Heller opinion make clear

that the right to bear arms outside the home falls within the ambit of Second Amendment

protection. See Eugene Volokh, Implementing the Right to Keep and Bear Arms for Self-

Defense: An Analytical Framework and a Research Agenda, 56 UCLA L.Rev. 1443, 1516

(2009) (“Heller expressly concluded that ‘the right to . . . bear arms’ referred to carrying

arms.”). In the absence of a means for lawful licensed carry, lawful unlicensed carry is the

only alternative, and that alterative is non-existent under the Commonwealth’s statutory

scheme that Defendant Commissioner has enforced throughout all relevant times.

       Thus, Defendant Commissioner continues to miss the point in arguing that the

requested relief against him cannot redress the injury because Plaintiffs’ claim turns solely

on “the manner in which LTC applications are being processed” over which Defendant

Commissioner exercises no direct control. (Comm. MTD 11.) In fact, Defendant

Commissioner claims that Plaintiffs have not even alleged a constitutional injury arising

from his undisputed enforcement of the Commonwealth’s statutory scheme. (Comm. MTD

11, 16.) Yet, as the FAC makes abundantly clear (FAC ¶¶ 3, 5-6, 30, 44-45, 237-240, 269-

270), the injury at issue ultimately stems from the inability of ordinary, law-abiding people

to lawfully carry a firearm in public without a license under the Commonwealth’s statutory

                                             12
       Case 2:20-cv-05857-MMB Document 48 Filed 01/27/21 Page 13 of 25




scheme. This general prohibition against unlicensed carry is what creates the need for all

such individuals to seek and obtain an LTCF from the GPU in the first instance.

       Defendant Commissioner’s enforcement of the Commonwealth’s statutory scheme

is therefore inexorably tied to the injury and, given its fundamental connection to the

deprivation of constitutional rights at issue, this enforcement action is essentially a catalyst

that set into motion the events giving rise to Plaintiffs’ claim of injury. It follows that the

requested injunctive relief against Defendant Commissioner is part and parcel of any relief

that would effectively remedy the injury and that would effectively protect against similar

constitutional deprivations in the future. See Commonwealth v. Montgomery, 234 A.3d

523, 536 (2020) (illustrating the strict interpretation and enforcement of the crime

established under section 6106(a) by holding that even “revealing a small portion of the

gun that would go unnoticed by ordinary observation” brings a person within the purview

of the general prohibition against carrying a firearm “concealed” without a license).

II.    The Undisputed Facts of the FAC Demonstrate that Plaintiffs’ Claims Are All
       Ripe for Adjudication

       “The ripeness doctrine determines whether a party has brought an action

prematurely and counsels abstention until such time as a dispute is sufficiently concrete to

satisfy the constitutional and prudential requirements of the doctrine.” Access Ins. Co. v.

Carpio, 861 F. Supp. 2d 539, 542 (E.D. Pa. 2012).

       Plaintiffs have each alleged a ripe claim against all Defendants. At the core of

Plaintiffs’ allegations are the undisputed understaffing and underfunding, major delays,

complete shutdowns, and overly burdensome conditions imposed on applicants at the GPU.


                                              13
       Case 2:20-cv-05857-MMB Document 48 Filed 01/27/21 Page 14 of 25




For months on end, it was literally impossible for Plaintiffs to even apply for a LTCF, much

less obtain one. To conclude that Plaintiffs’ claims lack ripeness because they did not avail

themselves of the very application process to which they were denied any access, through

no fault of their own and due solely to the actions of the Defendants, is to turn the very

intent of the ripeness doctrine, and the case and controversy requirement itself, on its head.

       Yet, the Defendant Commissioner makes precisely this argument. (Comm MTD.

12) (“Specifically, neither Plaintiff Sieck nor Plaintiff Scott aver that they have even

attempted to apply for an LTC with the City.”) By this logic, Plaintiff Sieck and Scott have

failed to allege a ripe claim because they failed to successfully surmount the

insurmountable barriers to applying for and obtaining an LTCF. But again, and crucially,

Defendant Commissioner does not dispute that the GPU was completely closed for over

four consecutive months in 2020, even before the subsequent 19-day shutdown in

November that precipitated this action. Defendant Commissioner’s position boils down to

the extraordinary argument that a government actor can avoid liability for failing to provide

adequate access to governmental services necessary for the lawful exercise of a

constitutional right by denying any access at all to those essential services.

       Plaintiffs Sieck and Scott were indeed entirely precluded from applying for a LTCF

during the complete closures of the GPU, as were all other similarly situated individuals

who desired to obtain and otherwise would have sought to obtain a LTCF during the several

weeks of the GPU’s complete closure. That preclusion coupled with Defendant

Commissioner’s ongoing active enforcement of the Commonwealth’s statutory scheme

means that Plaintiff Sieck and Scott and all similarly situated individuals were subject to a

                                             14
       Case 2:20-cv-05857-MMB Document 48 Filed 01/27/21 Page 15 of 25




categorical prohibition on their ability to carry a handgun for self-defense. The fact is, no

matter what they did, no matter how hard or how often they may have attempted to apply

for and obtain a LTCF from the GPU during this time, they were absolutely precluded from

obtaining one and they had no other option for lawful carry outside the home. Their

constitutional injury is concrete, complete, and demonstrated by the undisputed facts.

       Plaintiff Fetsurka did make an appointment to submit an application during the

interim time period between the GPU’s closures. His appointment—originally scheduled

all the way out into September 2021—was rescheduled, cancelled, and rescheduled again.

Only after the initiation of this lawsuit was Plaintiff Fetsurka able to successfully submit

his application. And even though he was able to previously apply, like Plaintiffs Sieck and

Scott, Plaintiff Fetsurka’s constitutional injury was solidified at the moment the GPU shut

its doors, and persisted until its doors reopened, because he too desired to obtain and would

have otherwise sought to obtain a LTCF during the period of the first shutdown in 2020.

(FAC ¶¶ 142-143.) His subsequent perseverance through the GPU’s extraordinarily

burdensome application process once the GPU finally reopened—a process that he was

unable to complete until after he sued the GPU—cannot somehow retroactively evaporate

his injury or render his claim of injury unripe, as Defendant Commissioner would have it

under the untenable argument the Commissioner presents in an effort to dismiss the case.

       Notably too, Defendant Commissioner concedes that Plaintiff Defina’s claim is ripe,

and he does not otherwise individually challenge Plaintiff Defina’s standing beyond the

general arguments about causation and redressability, which lack merit. (Comm. MTD 12,

n. 5.) It is well established that ‘“the presence of one party with standing is sufficient to

                                             15
       Case 2:20-cv-05857-MMB Document 48 Filed 01/27/21 Page 16 of 25




satisfy Article III’s case-or-controversy requirement.”’ Neale v. Volvo Cars of North

America, LLC, 794 F.3d 353, 364 (3d Cir. 2015) (quoting Rumsfeld v. Forum for Academic

& Institutional Rights, Inc., 547 U.S. 47, 52, n. 2) (2006)); accord Lewis v. Alexander, 685

F.3d 325, 338-39 (3d Cir. 2012) (“Where coplaintiffs have a shared stake in the litigation—

close identity of interests and a joint objective—the finding that one has standing to sue

renders it superfluous to adjudicate the other plaintiffs’ standing.”). Thus, even assuming—

without at all conceding—that any doubt may exist about the ripeness or general

justiciability of the other Plaintiffs’ claims, the undisputed ripeness of Plaintiff Defina’s

claim is alone sufficient to establish the necessary ripeness under any Article III analysis.

III.   Plaintiffs’ Claims Squarely Raise Federal Constitutional Issues That Cannot
       be in Any Way be Effectively Addressed Through Any State Law Process

       Abstention is a judicially created doctrine under which a federal court may decline

to exercise its jurisdiction so that a state court or agency has the opportunity to first decide

the matters at issue. Kentucky West Virginia Gas Co. v. Pennsylvania Public Utility

Commission, 791 F.2d 1111, 1114 (3d Cir.1986). The abstention doctrine “represents an

extraordinary and narrow exception to the virtually unflagging obligations of the federal

courts to exercise the jurisdiction given to them.” Id. Consequently, abstention is justified

“only in the exceptional circumstances where the order to the parties to repair to the State

court would clearly serve an important countervailing interest.” Id..

       Beyond its abstract discussion of the Pullman and Burford forms of abstention,

Defendant Commissioner fails to identify a single state law remedy that even addresses

the current claim, let alone resolves it. In support of his assertion that this Court should


                                              16
       Case 2:20-cv-05857-MMB Document 48 Filed 01/27/21 Page 17 of 25




defer its jurisdiction, Defendant Commissioner relies on Fender v. Washington County,

Pa., No. 140cv-142, 2014 WL 1491138 (E.D.Pa. April 15, 2014). But the Fender Court

abstained from reaching a Second Amendment claim in a matter challenging the

affirmative action of a local sheriff to revoke a firearms license under Section 6109.

       State law procedural remedies naturally do exist for affirmative actions revoking,

granting, or denying LTCF applications. But nowhere in the Commonwealth’s statutory

scheme does it contemplate, much less specifically provide, any mechanism for relief from

a complete and categorical preclusion of access to the process for obtaining an LTCF in

the first instance. The statutory scheme necessarily assumes that access to the governmental

services established under the scheme is being readily and adequately made available to

those seeking an LTCF. The scheme certainly neither contemplates nor provides any

mechanism to bring a claim seeking redress for a violation of federal constitutional rights

exacted by a complete denial of access to those services; nor do any of City Defendants’

complimentary laws, policies, or procedures contemplate or create any such mechanism

for seek relief. In no way could this situation ever fit within the “extraordinary and narrow

exception to the virtually unflagging obligations of the federal courts to exercise the

jurisdiction given to them.” Indeed, no other effective mechanism of relief even exists for

these Plaintiffs. Their sole avenue for relief is through this case, in this Court.

IV.    The FAC States a Strong Second Amendment Claim for Relief

       Defendant Commissioner’s case for dismissal of the FAC for failure to sufficiently

state a claim begins with two fundamental inaccuracies—first, that the FAC fails to even

allege that Defendant Commissioner’s enforcement of Sections 6106-6109 violates the

                                              17
       Case 2:20-cv-05857-MMB Document 48 Filed 01/27/21 Page 18 of 25




Second Amendment, and second, that binding Third Circuit caselaw compels the Court to

find there could be no violation in any event.

       The FAC repeatedly and thoroughly alleges that Defendant Commissioner’s

enforcement of the Commonwealth’s statutory scheme has violated and presents a credible

threat of continuing to violate the Second Amendment. See e.g., FAC ¶ 230 (“The

Defendants’ laws, policies, enforcement practices and customs challenged herein that

individually and collectively violate the constitutional right to bear arms are not

longstanding, have no historical pedigree and are not rooted in our Nation’s traditions.”);

FAC ¶ 234 (“By preventing legally eligible adults, like and including Plaintiffs, Plaintiffs’

member and supporters, and other similarly situated to them, from bearing arms as they are

constitutionally entitled, Defendants have violated the Plaintiffs’ rights protected under the

Second and Fourteenth Amendments and denied them those arms for the purposes of

immediate self-defense and all lawful purposes.”); FAC ¶ 275 (“Defendants individually

and collectively, under color of State law at all relevant times, have deprived the

fundamental constitutional rights, privileges and immunities of citizenship of adult persons

in the Commonwealth of Pennsylvania, including Plaintiffs Fetsurka, Sieck, Defina, and

Scott, and all similarly situated members and supporters of Plaintiff FPC, and all other

similarly situated individuals, through their enforcement and implementation of the

Commonwealth’s laws and regulations.”)

       Like City Defendants, Defendant Commissioner completely ignores—and thus

makes no attempt to dispute—the historical analysis in the FAC demonstrating that

licensing schemes like the one at issue here clearly are not longstanding and are in fact

                                             18
       Case 2:20-cv-05857-MMB Document 48 Filed 01/27/21 Page 19 of 25




creatures of modernity in no way endorsed by the Heller court’s analysis as permissible

firearms restrictions. FAC ¶¶ 213-216. Also, like City Defendants, Defendant

Commissioner cites no evidence or support for his contrary claim, save for his citation to

the opinion in Drake v. Filko, 724 F.3d 426, 429, where he seeks cover under the Third

Circuit’s holding that the justifiable need standard under New Jersey’s carry licensing

scheme “qualifies as a ‘presumptively lawful,’ ‘longstanding’ regulation.” (MTD 17.) This

holding is not in accord with the documented history or tradition underlying the Second

Amendment, but it has no preclusive impact here in any event because it is distinguishable.

       Further, the Drake opinion does not preclude the relief Plaintiffs seek, and require,

to redress the injury at issue. Plaintiffs certainly do contend that the Drake analysis is wrong

and the Second Amendment right does indeed extend outside the home, such that the ability

of law-abiding citizens like them cannot be subject to government-regulated licensing

schemes. But even so, unlike in Drake, the injury Plaintiffs have suffered and for which

they seek redress goes far beyond a single condition imposed against them under the

scheme. Rather, in addition to challenging the general constitutionality of the scheme and

all its conditions to licensure for ordinary citizens (save only for the requirement that a

person is “not disqualified from exercising Second Amendment rights,” as construed in

Heller, 554 U.S. at 635), Plaintiffs have challenged the undisputed shutdowns, delays,

backlogs, understaffing, underfunding, and other unnecessarily onerous and complex

application procedures that have resulted in major delays and, for months at a time, have

completely cut off the ability of ordinary people to obtain a LTCF in the exercise of their

carry rights under the Second Amendment. Plaintiffs have likewise alleged Defendant

                                              19
       Case 2:20-cv-05857-MMB Document 48 Filed 01/27/21 Page 20 of 25




Commissioner’s active enforcement of the Commonwealth’s statutory scheme has

infringed upon Plaintiffs’ right to bear arms, because it expressly criminalizes the only

manner of lawfully exercising their carry rights in the absence of the licenses they have

been prevented from obtaining from the City Defendants’ GPU—i.e., unlicensed carry.

       These are real and redressable injuries, and ones likely to recur, not just in light of

City Defendants’ historical practices of operating the GPU in this manner until just recently

but also particularly in light of the prevailing COVID-19 pandemic which they use as

justification for “the closures and delays” they readily admit have occurred. (City MTD 15,

18.) And it is evident that Defendant Commissioner fully intends to continue his

enforcement of the Commonwealth’s statutory scheme throughout the pendency of the

pandemic. Coupled with the real risk of repeated delays or closures at the GPU, all law-

abiding who seek to obtain a LTCF but have not already been able to do so remain in

jeopardy of being denied any ability to lawfully exercise their carry rights for so long as

the statutory scheme is being enforced, particularly by and through the policies and

practices of the GPU that have completely prohibited or severely limited access to LTCFs.

       The resulting burden is severe. “Self-defense at home is no substitute for self-

defense on a public sidewalk when the sidewalk is where you are attacked[.]” Volokh,

Implementing the Right to Keep and Bear Arms for Self-Defense: An Analytical Framework

and a Research Agenda, 56 UCLA L.Rev. at 1516, n. 310. “[S]econds count when one is

attacked, especially in public, where one might not have the warnings that are sometimes

available in the home (the breaking window, the barking dog, the alarm).” Id. at 1518. And,



                                             20
       Case 2:20-cv-05857-MMB Document 48 Filed 01/27/21 Page 21 of 25




as the Heller court emphasized, the handguns targeted by Defendants’ regulatory scheme

are “the quintessential” weapon of choice for self-defense. Heller, 554 U.S. at 594.

       As the high court recently admonished, “even in a pandemic, the Constitution

cannot be put away and forgotten,” Roman Catholic Diocese of Brooklyn v. Cuomo, 592

U. S. ____ (2020), 2020 WL 6948354, *3, and even though the “judicial impulse to stay

out of the way in times of crisis … may be understandable or even admirable in other

circumstances, we may not shelter in place when the Constitution is under attack,” because

“[t]hings never go well when we do,” id. at 6 (Gorsuch, J., concurring). Thus, “our usual

constitutional standards should apply during the current pandemic.” Id.

       Heller establishes the “usual standards” in this context, and it is clear that the

historical procedures of the GPU completely foreclosing or severely limiting the necessary

access to LTCFs do not pass constitutional muster under Heller—just as these standards

show the statutory scheme itself is unconstitutional insofar as it mandates all law-abiding

citizens obtain a license to carry without any evidence that the applicant has any dangerous

or violent propensities. See FAC ¶ 213 (“Historically, under the Constitution’s relevant

history and tradition, only dangerous persons have historically been acceptably deprived

of the right to bear arms. Peaceable persons have always been free to carry arms for self-

defense and other lawful purposes.” See generally Joseph G.S. Greenlee, The Historical

Justification for Prohibiting Dangerous Persons from Possessing Arms, 20 WYO. L. REV.

249 (2020).) The severe constraints and total roadblocks that Defendants’ actions have

individually and collectively erected against ordinary citizens seeking to lawfully exercise

their Second Amendment carry rights are categorically unconstitutional. Heller, 554 U.S.

                                            21
       Case 2:20-cv-05857-MMB Document 48 Filed 01/27/21 Page 22 of 25




at 584 (the right to “bear arms” includes the “carry [of a firearm] ... in a pocket, for the

purpose ... of being armed and ready for offensive or defensive action in a case of conflict

with another person”).

       Even if the Defendants’ actions are subject a tiers-of-scrutiny analysis, that analysis

certainly demands more than the “intermediate” scrutiny test that Defendant Commissioner

applies. At a minimum, strict scrutiny is necessary, requiring that the Commissioner

demonstrate he is pursuing a compelling interest and using the least restrictive means

available.” See Roman Catholic Diocese of Brooklyn v. Cuomo, 2020 WL 6948354 at *4.

But even if one applies intermediate scrutiny, under the true test, the government “must, in

some meaningful way, demonstrate that alternative measures that burden substantially less

[protected conduct] would fail to achieve the government’s interests.”’ Bruni v. City of

Pittsburgh, 824 F.3d 353, 369 (3d Cir. 2016) (quoting Ward v. Rock Against Racism, 491

U.S. 781, 798 (1989) & McCullen v. Coakley, 573 U.S. 464, 495 (2014), respectively).2

Indeed, even Defendant Commissioner’s own conception of the test at least requires that

restrictions imposed on “the normal gun licensing process as a result of COVID-19” must

not “do ‘more … than is reasonably necessary’ to adjust to the realities of the virus.”

(Comm. MTD 21 (quoting Drake, 724 F.3d at 436).)

       As explained in the opposition to City Defendants’ motion to dismiss the FAC, for

their part, City Defendants have not even attempted to illustrate that their conduct burdens


2
        While these cases concern free speech restrictions, “we look to other constitutional
areas for guidance in evaluating Second Amendment challenges,” “the First Amendment
is the natural choice,” and “the structure of First Amendment doctrine should inform our
analysis of the Second Amendment.” U.S. v. Marzzarella, 614 F.3d 85, 89 (3d Cir. 2010).
                                             22
       Case 2:20-cv-05857-MMB Document 48 Filed 01/27/21 Page 23 of 25




substantially less protected conducted than necessary. That they would completely shut

down the GPU for more than four months based on an outbreak of COVID-19 among

employees, when it is widely known that a mere 14-day period of quarantining is more

than sufficient to eliminate any risks that such individuals will further spread the virus,

itself shows beyond cavil they have made no attempt whatsoever at tailoring their

restrictive actions in a manner that actually serves their claimed interests.

       For his part, Defendant Commissioner argues his enforcement policies and practices

have remained unchanged throughout the COVID-19 pandemic, as have the underlying

statutes, as if the consistency of his enforcement activities somehow negates any

deprivation of rights or absolves him of any liability for it. (Comm. MTD 21.) To the

contrary, it is that very consistency which creates the causal link establishing the

constitutional liability because, again, but for Defendant Commissioner’s active

enforcement of the Commonwealth’s statutory scheme, Plaintiffs would not be required to

seek permits from the GPU in the first place and they could lawfully engage in unlicensed

carry. It is also this consistency which shows the lack of any effort by Defendant

Commissioner to investigate or even seriously consider any less restrictive alternatives to

the enforcement of the Commonwealth’s statutory scheme in meeting his claimed interest

of protecting the public welfare against the supposed dangers of allowing law-abiding

individuals like Plaintiffs to exercise their carry rights without a coveted license. Thus,

even by his own conception of the burden he carries here, Defendant Commissioner has

not demonstrated his enforcement activities are no more than “reasonably necessary.”



                                              23
       Case 2:20-cv-05857-MMB Document 48 Filed 01/27/21 Page 24 of 25




V.     The Relief Requested Against Defendant Commissioner is Both Appropriate
       and Necessary

       Consistent with his attempt to avoid any responsibility or liability here, Defendant

Commissioner argues the injunctive relief Plaintiffs request is “overbroad” to the extent it

would apply to him because, assuming the GPU is open and processing applications in a

timely manner, no injunctive remedy against him is necessary. (Comm. MTD 23-24.)

However, again, Defendant Commissioner’s enforcement of the Commonwealth’s

statutory scheme was part and parcel of the constitutional injury already inflicted, and it

remains part and parcel of the credible threat of further such injury for so long as there

exists a real likelihood that City Defendants will continue or repeat the historical practices

at the GPU that have completely prohibited or severely limited any access to LTCFs. That

likelihood is very real, not just because of their long history of such practices, which

changed only after being sued in this case, but also because of the prevailing pandemic

which they have used to justify taking the very actions that form the heart of this claim.

       As such, any truly complete and effective form of injunctive relief would bind both

City Defendants and Defendant Commissioner, so as to ensure that (1) City Defendants

comply with their constitutional obligation to consistently provide adequate and

meaningful access to the GPU as the sole means of obtaining the LTCF necessary for

ordinary law-abiding to lawfully exercise their carry rights in Philadelphia and that (2)

Defendant Commissioner is precluded from enforcing the Commonwealth’s general ban

against unlicensed carrying to the extent such individuals are prevented from obtaining a

LTCF due to City Defendants’ failure or refusal to provide the necessary access.


                                             24
       Case 2:20-cv-05857-MMB Document 48 Filed 01/27/21 Page 25 of 25




       Moreover, and notably, Defendant Commissioner does not challenge the requested

declaratory relief as “overbroad” or as otherwise invalid. This requested relief is also

appropriate and necessary given the inexorable tie between Defendant Commissioner’s

enforcement of the Commonwealth’s statutory scheme and the constitutional injury already

inflicted against Individual Plaintiffs and all similarly situated individuals.



                                      CONCLUSION

       WHEREFORE, Plaintiffs respectfully request that this Court deny Defendant

Commissioner’s motion to dismiss the First Amended Complaint.


Date: January 27, 2021

                                                   Respectfully Submitted,

                                                   /s/ Adam Kraut
                                                   Attorney Id. No. 318482
                                                   FIREARMS POLICY COALITION
                                                   1215 K Street, 17th Floor
                                                   Sacramento, CA 95814
                                                   P: (916) 476-2342
                                                   E: akraut@fpclaw.org

                                                   Raymond DiGuiseppe
                                                   THE DIGUISEPPE LAW FIRM, P.C.
                                                   4320 Southport-Supply Road Suite 300
                                                   Southport, NC 28461
                                                   P: 910-713-8804
                                                   E: law.rmd@gmail.com
                                                   Appearing Pro Hac Vice

                                                   Attorney for Plaintiffs




                                              25
